COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      White Lion Holdings, LLC v. The State of Texas

Appellate case number:    01-14-00104-CV

Trial court case number: D-1-GV-13-001068

Trial court:              98th District Court of Travis County

Date motion filed:        November 16, 2015

Party filing motion:      Appellant White Lion Holdings, L.L.C.

       It is ordered that the motion for en banc reconsideration is   DENIED   GRANTED.


Judge’s signature: /s/ ___Harvey Brown___________________________________________
                        Acting Individually Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd


Date: February 4, 2016